DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered. 

Claim Status
Claims 1-36, 38-40, 42-43, and 47-53 are canceled.
Claims 37, 41, and 44-46 are under examination.

Objections Withdrawn
Claim Objections
The objections to claims 37 and 50 are withdrawn in view of Applicant’s amendments.  


Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 37, 41, 44 and 46 remain rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (Clinical Cancer Research, Vol. 15, No. 4, Pg. 1384-1392, 2009) in view of Desai (US2014/0134257, priority to 11/09/2012), Artomov (WO2014/078468, filed 11/14/2013, on ISR), Bedogni (Pigment Cell Melanoma Research, Vol. 22, Pg. 166-174, 166-174, 2009), Gu (Oncology Reports, Vol. 15, Pg. 779-783, 2006), Lee (Int. J. Hyperthermia, Vol. 26, No. 3, Pg. 232-246, 2010),  Jain (WO2013/169739, published 11/14/2013, on ISR), Cojocaru (US2014/0294765, priority to 06/21/2012), and Goede (British Journal of Cancer, Vol. 103, Pg. 1407-1414, 2010).
Applicant’s Arguments:  Claims 37, 38, 41, 44, 46, and 50 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Helfrich et al. (2009) Clin. Cancer Res. 15:1384-1392 in view of Desai et al. (U.S. Pat. Publ. 2014/0134257), Artomov et al. (PCT Publ. WO 2014/078468), Bedogni et al. (2009) Pigment Cell Melanoma Res. 22:166-174, Gu et al. (2006) Oncol. Rep. 15:779-783, Lee et al. (2010) Int. J. Hypertherm. 26:232-246, Jain et al. (PCT Publ. WO 2013/169739), Cojocaru et al. (U.S. Pat. Publ. 2014/0294765), and Goede et al. (2010) Br. J. Cancer 103:1407-1414. Specifically, the Examiner is of the opinion that “Helfrich teaches one of ordinary skill in this art that serum Ang-2 level is a biomarker of not only angiogenesis in the tumor but also of melanoma progression, stage III and IV disease, both of which are metastatic here, tumor load, and overall survival...[I]t is also clear that serum Ang-2 is not only a marker of tumor angiogenesis and melanoma progression/stage, but also of melanoma tumor hypoxia level....Determination of cutoff values is routine in this art....Also, such cutoff values are result effective variables since they determine the result of an assay, who will and will not respond to the combination therapy above” (see pages 5, 7, and 9 of the previous Non-Final Office Action mailed on June 1, 2021 as referenced on page 6 of the pending Final Office Action).
Applicant respectfully traverses the rejection. However, in an effort solely to expedite prosecution and in no way conceding to the validity of the Examiner’s rejection, Applicant has amended claim 37, from which the remaining rejected claims depends, to more clearly be directed to a method of treating a metastatic melanoma comprising inter alia comparing said amount of Ang-2 protein to that in a control sample from the subject prior to treatment with the first antibody that specifically binds CTLA-4 and the second antibody that specifically binds VEGF, wherein i) the amount of Ang-2 protein in the control sample is not greater than 3,175 picograms per milliliter (pg/mL) and ii) the amount of Ang-2 protein in the human subject sample is 1.25-fold or less as compared to the control sample identifies the cancer as being likely to be responsive to the anti-immune checkpoint therapy. Applicant respectfully submits that the instant specification unexpectedly teaches that the combination of a high pre-treatment amount of circulating Ang-2 (e.g., at least 3,175 pg/mL) and at least a 1.25-fold increase in post- treatment amount of circulating Ang-2 is particularly useful for identifying metastatic melanoma subjects who are unlikely to be responsive to a particular therapy (i.e., immunotherapy characterized by a first antibody that specifically binds CTLA-4 and a second antibody that specifically binds VEGF) (see, at least Example 2, especially at page 121, line 28 to page 122, line 2).
By contrast, Applicant respectfully submits that neither Helfrich et al., Desai et al., Artomov ef al., Bedogni ef al., Gu et al. (2006), Lee et al. (2010), Jain et al., nor Cojocaru ef al., either alone or in combination, teach or suggest analyzing the combination of a high pre- treatment amount of circulating Ang-2 (e.g., at least 3,175 pg/mL) and at least a 1.25-fold increase in post-treatment amount of circulating Ang-2, let alone the use of the combined data to identify metastatic melanoma subjects who are unlikely to be responsive to immunotherapy characterized by a first antibody that specifically binds CTLA-4 and a second antibody that specifically binds VEGF according to the pending claims.
Moreover, Applicant respectfully submits that none of the cited documents, either alone or in combination, renders obvious the claimed subject matter. The Examiner acknowledges that generic serum Ang-2 levels are indicative of a variety of phenotypic states, including tumor angiogenesis, melanoma progression, stage III metastatic melanoma, stage IV metastatic melanoma, tumor load, and melanoma tumor hypoxia level (see pages 5, 7, and 9 of the previous Non-Final Office Action mailed on June 1, 2021 as referenced on page 6 of the pending Final Office Action). Applicant respectfully submits that the ordinarily skilled artisan does not have a reasonable expectation that an extensive selection of at least i) a combination therapy involving both a CTLA-4 binding antibody and a VEGF binding antibody, i) particular pre- treatment amount of circulating Ang-2, and iii) particular post-treatment increase in the amount of circulating Ang-2 would identify a particular phenotypic state from among a variety of phenotypic states generically associated with circulating Ang-2 levels. Thus, identifying the particularly selected elements recited in the pending claims is not simply a matter of routine optimization, especially because the instant specification as filed teaches that anti-CTLA-4 antibody treatment and anti-VEGF antibody treatment of metastatic melanoma cancer themselves modulate Ang-2 expression and do so in opposite directions, thereby rendering uncertain the effects on the amount of post-treatment circulating Ang-2 as a useful identifier of metastatic melanoma status. Applicant respectfully reiterates that the instant specification as filed teaches that treatment of metastatic melanoma with an anti-VEGF antibody (e.g., bevacizumab) itself reduces Ang-2 expression since Ang-2 expression is mediated by VEGF, which is inhibited by the anti-VEGF antibody (see, at least Fig. 10B; page 120, lines 27-28; and page 122, lines 25-27). In addition, the instant specification as filed teaches that treatment of metastatic melanoma with an anti-CTLA-4 antibody (e.g., ipilimumab) itself increases Ang-2 expression. Thus, the ordinarily skilled artisan would not have a reasonable expectation that Ang-2 protein amounts determined from pre- versus post-treatment therapy with a first antibody that specifically binds CTLA-4 and a second antibody that specifically binds VEGF would be an independent identifier of metastatic melanoma responsiveness to the therapy according to the pending claims, let alone further providing an extensive selection of the particularly recited combination therapy, pre-treatment circulating Ang-2 amounts, and post-treatment circulating Ang-2 amounts useful for identifying a particular phenotypic state from among a variety of phenotypic states generically associated with circulating Ang-2 levels according to the pending claims.
Based on the foregoing, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not persuasive.
Applicant has amended claim 37 to recite that the amount of Ang-2 protein in the sample of the subject before combotherapy treatment is not greater than 3,175pg/mL.  However, the rejection of record makes clear that serum Ang-2 protein level is a biomarker of tumor angiogenesis, melanoma progression/stage, as well as tumor hypoxia level.  See the action dated 06/01/2021 on pages 7-8. The greater the ang-2 level, the greater the hypoxia and tumor stage as previously discussed.  Hypoxia blocks immune effector cell function and discussed on page 8 of said action.  Hypoxia limits ipilimumab function as discussed in said action on page 8 with respect to the teachings of Jain.  Therefore, the lower the amount of serum Ang-2 pretreatment, the lower the hypoxia of the target tumor and thus an increased likelihood that the tumor will respond to ipilimumab.  This is clear to one of ordinary skill in this art.  Thus, the baseline level of serum Ang-2 protein before treatment will indicate responsiveness likelihood of the combination therapy of instant claims and the exact cutoff value of this biomarker level for such positive prognosis is a result effective variable that will be arrived at by routine experimentation.  Goede teaches as previously discussed that low pre-therapeutic serum Ang-2 levels are associated with better response rate to bevacizumab. Thus, again, it is an obvious marker to use to determine likelihood of patient response to the combination therapy of the instant claims and the cutoff value of positive prognosis will be arrived at by routine experimentation as a result effective variable.  Also, decrease in Ang-2 level after successful treatment with the combination therapy is obvious since decreased Ang-2 level indicates decreased tumor load.  See page 11 of the action dated 06/01/2021.  Therefore, this will be less that 1 fold compared to the control sample of instant claims (pre-treatment) and thus the second cutoff in claim 37 is obvious.  It will also be arrived at by routine experimentation since it is a result effective variable, allowing for labeling of a likely responder or nonresponder to the recited combotherapy.  
Applicant’s claim 37 requires both I and ii be satisfied, but this is merely use of pretreatment serum Ang-2 levels of a certain level to identify likely responders and then use of the difference after treatment in Ang-2 levels to identify continued likely responders for continued treatment.  This is more than obvious for the reasons above as this identifies all patients benefiting from the therapy and thus those that should continue with at least the combo therapy of instant claims to treat their metastatic melanoma.  
Taken all together, the amendments to claim 37 do not render non-obvious the invention.
With respect to Applicant’s arguments, they cannot be found persuasive.  Applicant argues unexpected results; however, they are not unexpected for the reasons they are obvious above.  The pattern found by Applicant is the expected pattern in the art and the exact cut-off values are not inventive as they will be arrived at by routine experimentation. Furthermore, there is no statistical analysis of other patient groups such that Applicant has successfully shown that first, the patients with their cutoff values have statistically significant values compared to other patients and next, that the responses of each of the patients in their selected groups is statistically different than any other group.  Without this validation, Applicant has not successfully shown the difference they argue and so the results cannot be found to be unexpected for this reason also.  Lastly, only serum was used to get these results in Example 2.  Thus, the claims which use other sample types are not commensurate in scope with the results.  For this reason too, the argument falls.
Applicant then argues that one of ordinary skill in this art would nto have a reasonable expectation of success in identifying one phenotypic state from a variety of possible states that the biomarker here can indicate.  This is not found persuasive for the reasons of record and here that make clear that one of ordinary skill in this art would understand serum Ang-2 levels as indicative of likelihood to respond to ipilimumab/bevacizumab combination therapy.  Once treated, further decrease would indicate treatment success and thus likelihood of continued response to the combotherapy. Ang-2 has been connected in this rejection with hypoxia and hypoxia with ipilimumab responsiveness.  Ang-2 has been connected to bevacizumab responsiveness.  Thus, a trail has been clearly blazed to the prognostic value of serum Ang-2 level for use in the obvious method as claimed here.  Thus, a reasonable expectation of success is had by one of ordinary skill in this art to arrive at and use the claimed invention.
With respect to the modulation of Ang-2 levels by the antibodies themselves, this does not affect serum Ang-2 as a marker of tumor load and the claims allow for any decrease to be seen in its level post-treatment.  Thus, the question becomes, would it have been obvious that such a decrease indicates therapy success before the instant filing.  The answer is yes barring evidence that there is a teaching away in the prior art.  Thus, this argument cannot be found persuasive.   Assuming arguendo, such prior art exists, then one of ordinary skill in this art knew about such effects and then would know to wait for clearance of the antibodies before reading the post-treatment Ang-2 level, identifying and optimizing the timing so as to see the reflection of tumor load on Ang-2 levels.  Again, said argument does not render nonobvious the claims here.  
Taken all together, this rejection must stand.

Claims 37, 41, and 44-46 remain rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (Clinical Cancer Research, Vol. 15, No. 4, Pg. 1384-1392, 2009), Desai (US2014/0134257, priority to 11/09/2012), Artomov (WO2014/078468, filed 11/14/2013, on ISR), Bedogni (Pigment Cell Melanoma Research, Vol. 22, Pg. 166-174, 166-174, 2009), Gu (Oncology Reports, Vol. 15, Pg. 779-783, 2006), Lee (Int. J. Hyperthermia, Vol. 26, No. 3, Pg. 232-246, 2010),  Jain (WO2013/169739, published 11/14/2013, on ISR), Cojocaru (US2014/0294765, priority to 06/21/2012), and Goede (British Journal of Cancer, Vol. 103, Pg. 1407-1414, 2010) as applied to claims 37-41, 44, and 46-50 above, and further in view of Green (US2006/0246071, published 11/02/2006).
Applicant’s Arguments:  Claims 37, 38, 41, 44-46, and 50 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Helfrich et al. (2009) Clin. Cancer Res. 15:1384-1392, Desai et al. (U.S. Pat. Publ. 2014/0134257), Artomov et al. (PCT Publ. WO 2014/078468), Bedogni er al. (2009) Pigment Cell Melanoma Res. 22:166-174, Gu et al. (2006) Oncol. Rep. 15:779-783, Lee et al. (2010) Int. J. Hypertherm. 26:232-246, Jain et al. (PCT Publ. WO 2013/169739), Cojocaru et al. (U.S. Pat. Publ. 2014/0294765), and Goede et al. (2010) Br. J. Cancer 103:1407-1414 as applied to claims 37-41, 44, and 46-50, and further in view of Green et al. (U.S. Pat. Publ. 2006/0246071). Specifically, the Examiner is of the opinion that “Green has no deficiency to remedy other that [sic] for which they are cited” (see page 9 of the pending Final Office Action).
Applicant respectfully traverses the rejection. As stated above, neither Helfrich et al., Desai et al., Artomov et al., Bedogni et al., Gu et al. (2006), Lee et al. (2010), Jain et al., Cojocaru et al., nor Goede et al., either alone or in combination, teach, suggest, or render obvious the subject matter of the rejected claims. Applicant respectfully submits that Green et al. do not remedy the deficiencies of the remaining cited documents, at least because Green et al. merely describe certain anti-Ang-2 antibodies. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant makes the same arguments over this 103 as the 103 above.  Therefore, for the reasons supra that the claims rejected in the first 103 are still obvious, so too are the claims here still obvious.  Green has no deficiency to remedy other that for which they are cited.  Therefore, this rejection stands.

New Objections
Claim Objections
Claim 37 is objected to because of the following informalities:  A comma is needed for clarity after VEGF in line 3.  Also, “further wherein the” at the end of line 4 should be amended to “wherein the” for clarity.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 41, and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 37, on which the other claims above depend, recites in the final wherein clause that the amount of Ang-2 protein in the control sample is not greater than 3175pg/mL.  This is only taught as a cutoff value in serum on page 121 of the specification.  However, the claims are drawn to use of serum, whole blood, and plasma.  Therefore, this amendment introduces new matter with respect to whole blood and plasma as they were never contemplated for use with this cutoff value of control Ang-2 protein level in the original disclosure.  
The same wherein clause above also states that the amount of Ang-2 protein in the sample is 1.25 fold or less as compared to the control sample.  However, this value is only given for serum on page 121 of the specification and so was not contemplated for the other sample types discussed above.  Thus, use of this cutoff with blood and plasma introduces new matter into the claims.  Furthermore, the specification actually teaches that exactly 1.25 fold compared to the control sample indicates decreased response rate, not likely to be responsive as required by the claims.  See page 121 of the specification.  Thus, use of this cutoff equal to 1.25 fold is actually taught away from in the instant disclosure and so this further introduces new matter into the claims rejected above.
Claim 37 is rejected or the reasons above and the same can be said for all its dependents above which do nothing to correct the issues here.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642